DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are pending in the application.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Acknowledgment is made of applicant’s Information Disclosure Statement(s) (IDS), Form PTO-1449, filed 11 May 2020.  The information therein was considered. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-8, 10 and 12-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al. (US 2017/0352678) (hereinafter, “Lu”).
Re: independent claim 1, Lu discloses in fig. 11 a semiconductor device comprising: a stack structure including a cell region (100) and a contact region (200/500); a channel structure (55) penetrating the cell region of the stack 5structure; trenches penetrating the contact region of the stack structure to different depths (trenches including 265 between 76, 63 and 576 have different depths); and a stop structure (including 76/74, 63/155) penetrating the contact region of the stack structure, the stop structure being located between the trenches (trenches including region 265 are located between stop structures 76/74 and 63/155).
Re: claim 3, Lu discloses in fig. 11 the semiconductor device of claim 1, wherein the stop structure includes: a dummy channel layer (60) penetrating the stack structure.
Re: claim 4, Lu discloses in fig. 11 the semiconductor device of claim 3, wherein the stop 20structure includes: a dummy memory layer (50) surrounding a sidewall of the dummy channel layer; and a dummy gap fill layer (62) in the dummy channel layer.
Re: claim 5, Lu discloses in fig. 11 the semiconductor device of claim 3, wherein a sidewall of the dummy channel layer includes at least one inflection point [0071].
Re: claim 6, Lu discloses in fig. 11 the semiconductor device of claim 1, wherein the stop structure includes: a contact plug (76) penetrating the stack structure; and an insulating spacer (74) surrounding a sidewall of the contact plug.
Re: claim 7, Lu discloses in fig. 11 the semiconductor device of claim 1, further comprising insulating patterns (265) formed in the trenches.
Re: claim 8, Lu discloses in fig. 11 the semiconductor device of claim 7, wherein upper surfaces of the insulating patterns (265) and an upper surface of the stop 15structure (63/155) are located at substantially the same level.
Re: independent claim 10, Lu discloses in fig. 11 a semiconductor device comprising: a first sub-stack structure (142/132); a second sub-stack structure (242/232) on the first sub-stack structure; a channel structure (55) including a first sub-channel structure 43PA4081-0penetrating the first sub-stack structure (142/132) and a second sub-channel structure penetrating the second sub-stack structure (242/232); trenches penetrating the second sub-stack structure to different depths (trenches including 265 between 76, 63 and 576 have different depths); and 5a stop structure including (76/74, 63/155) penetrating the second sub-stack structure, the stop structure being located between the trenches (trenches including region 265 are located between stop structures 76/74 and 63/155).
Re: claim 12, Lu discloses in fig. 11 the semiconductor device of claim 10, wherein the stop structure (63/155) and the second sub-channel structure (55) have substantially the same height.
Re: claim 13, Lu discloses in fig. 11 the semiconductor device of claim 10, wherein the stop structure includes: a dummy channel layer (60) penetrating the second sub-stack structure; 20a dummy memory layer (50) surrounding a sidewall of the dummy channel layer; and a dummy gap fill layer (62) in the dummy channel layer.
Re: claim 14, see claim 6 rejection above.
Re: claim 15, see claim 7 rejection above.
Re: claim 16, see claim 8 rejection above.

Claim(s) 1-4 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugawara et al. (US 2019/0139974) (hereinafter, “Sugawara”).
Re: independent claim 1, Sugawara discloses in fig. 16 a semiconductor device comprising: a stack structure including a cell region (100) and a contact region (300); a channel structure (58) penetrating the cell region of the stack 5structure; trenches penetrating the contact region of the stack structure to different depths (trenches including 65 between 20 have different depths); and a stop structure (including 20) penetrating the contact region of the stack structure, the stop structure being located between the trenches (trenches including region 65 are located between stop structures 20).
Re: claim 2, Sugawara discloses in fig. 16 the semiconductor device of claim 1, wherein regions of the stack structure (42/32) located between the trenches and within the contact region have a uniform height (stack structure in region 30A and 30B have a uniform height).
Re: claim 3, Sugawara discloses in fig. 16 the semiconductor device of claim 1, wherein the stop structure includes: a dummy channel layer penetrating the stack structure [0120].
Re: claim 4, Sugawara discloses in fig. 16 the semiconductor device of claim 3, wherein the stop 20structure includes: a dummy memory layer surrounding a sidewall of the dummy channel layer; and a dummy gap fill layer in the dummy channel layer [0120].
Re: claim 7, Sugawara discloses in fig. 16 the semiconductor device of claim 1, further comprising insulating patterns formed in the trenches (65).
Re: claim 8, Sugawara discloses in fig. 16 the semiconductor device of claim 7, wherein upper surfaces of the insulating patterns (65) and an upper surface of the stop 15structure (20) are located at substantially the same level.

Claim(s) 1 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2019/0378857).
Re: independent claim 1, Lee discloses in fig. 10 a semiconductor device comprising: a stack structure including a cell region (I) and a contact region (II); a channel structure (CH) penetrating the cell region of the stack 5structure; trenches penetrating the contact region of the stack structure to different depths (ST1, ST2, ST3 in fig. 13A); and a stop structure (170c) penetrating the contact region of the stack structure, the stop structure being located between the trenches (trenches including region 190 are located between stop structures 170c).
Re: claim 7, Lee discloses in fig. 10 the semiconductor device of claim 1, further comprising insulating patterns formed in the trenches (190).
Re: claim 8, Lee discloses in fig. 10 the semiconductor device of claim 7, wherein upper surfaces of the insulating patterns (190) and an upper surface of the stop 15structure (170c) are located at substantially the same level.
Re: claim 9, Lee discloses in fig. 10 the semiconductor device of claim 1, wherein the stop structure (170c) penetrates the stack structure to a partial depth.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu, as applied to claim 10 above, in view of Tessariol et al. (US 2017/0263556) (hereinafter, “Tessariol”).
Re: claim 11, Lu discloses the semiconductor device of claim 10. 
Lu does not disclose wherein regions of the second sub-stack structure located between the trenches have a 10uniform height.
Tessariol discloses in fig. 2 a semiconductor device including trenches penetrating a contact region of a stack structure to different depths (107, 109, 111); a stop structure (128) penetrating the contact region of the stack structure, the stop structure (128) being located between the trenches (107, 109, 111); and wherein regions of a stack structure located between the trenches have a 10uniform height (112 and [0027]). However, Tessariol does not disclose a first sub-stack structure and a second sub-stack structure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the first sub-stack structure and the second sub-stack structure as taught by Lu with a stack structure including regions between trenches having a uniform height as taught by Tessariol for the purpose of increasing the memory density of the device (as taught by Lu) and to efficiently route access lines from relatively smaller groups of tiered word line plates through the staircase structure without having to increase the pitch of the staircase in order to accommodate external access lines extending around the staircase structure (as taught by Tessariol, [0060]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Lee US 9,853,051 teaches a pad structure including stepped structures; and an insulating pattern passing through the pad structure.
Shin US 2021/0272900 teaches a first dummy staircase structure between a first staircase structure and a second staircase structure; and through via contacts passing through the first dummy staircase structure. 
The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  When responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON BERNSTEIN whose telephone number is (571)272-9011.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON BERNSTEIN/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        5/24/2022